TO BE PUBLISHED IN THE OFFICIAL REPORTS


                          OFFICE OF THE ATTORNEY GENERAL

                                    State of California


                                  DANIEL E. LUNGREN

                                     Attorney General

                         ______________________________________

                 OPINION             :
                                     :          No. 90-932
                  of                 :
                                     :          SEPTEMBER 4, 1991
        DANIEL E. LUNGREN            :
           Attorney General          :
                                     :
        ANTHONY S. Da VIGO           :
        Deputy Attorney General      :
                                     :
______________________________________________________________________________
            THE HONORABLE DIANE E. WATSON, MEMBER OF THE CALIFORNIA
SENATE, has requested an opinion on the following question:

              Is the personnel commission of a school district authorized to provide a group
medical benefits plan for its former members?

                                         CONCLUSION

              The personnel commission of a school district is not authorized to provide a group
medical benefits plan for its former members.

                                           ANALYSIS

               A school district which has adopted the employee merit system provisions of article
6, commencing with section 45240 of the Education Code,1 may create a personnel commission to
regulate the classified service within the jurisdiction of the district governing board or of the
commission. (§ 45256.) The commission may be composed of three or five members, all of whom
are appointed. (§§ 45243, 45245.)

               The present inquiry is whether former personnel commission members, whether
retired or otherwise terminated, are eligible for participation in a group medical benefits plan
provided by the commission. We conclude that the commission may not provide such coverage.

               Government Code section 53201 is the governing statute requiring analysis. It
provides as follows:

               "(a) The legislative body of a local agency, subject to such conditions as may
       be established by it, may provide for any health and welfare benefits for the benefit

   1
    All section references are to the Education Code unless otherwise specified.

                                                 1.                                             90-932

          of its officers, employees, retired employees, and retired members of the legislative
          body who elect to accept the benefits and who authorize the local agency to deduct
          the premiums, dues, or other charges from their compensation, to the extent that such
          charges are not covered by payments from funds under the jurisdiction of the local
          agency as permitted by Government Code Section 53205.[2]

                 "(b) The legislative body of a local agency may also provide for the
          continuation of any health and welfare benefits for the benefit of former elective
          members of the legislative body who (1) served in office after January 1, 1981, and
          whose total service at the time of termination is not less than 12 years, or (2) have
          completed one or more terms of office, but less than 12 years, and who agree to and
          do pay the full costs of the health and welfare benefits." (Emphases added.)3

Inasmuch as the personnel commission members in question are appointed and not elected, the
provisions of subdivision (b) of the statute are not pertinent to this analysis. As the provisions of
subdivision (a) of the statute concern current4 and retired5 officers and employees, former appointed
members who terminated other than by retirement are not included within the statutory grant of
power. (See Wildlife Alive v. Chickering (1976) 18 Cal. 3d 190, 196; 71 Ops.Cal.Atty.Gen. 266, 274
(1988); 70 Ops.Cal.Atty.Gen. 227, 230 (1987).)

                In any event, it must first be determined whether a personnel commission is a "local
agency" within the meaning of Government Code section 53201. The references to the "legislative
body" of a "local agency" are, inter alia, to the "governing board, by whatever name called, of a
school district, district, municipal corporation, political subdivision, public corporation, or other
public agency of the state." (Gov. Code, § 53200, subds. (a) and (c), emphasis added.) The last
three words, i.e., "of the state," are not to be literally construed as indicating state agencies, but
should be reasonably understood in the context of the term defined, i.e., "local agency." The words
are preceded by the word "other," to which the rule of ejusdem generis may reasonably be applied.
Thus, while the latter expression may have the meaning of different or distinct from that already
mentioned, yet when it follows an enumeration of a particular class, "other" must be read as "other
such like" and includes only others of like kind or character. (Estate of Stober (1980) 108
Cal. App. 3d 591, 599.) Hence, "other public agency of the state" refers to other public agencies of
a local kind or character.


      2
       Government Code section 53205 provides in part:

                 "From funds under its jurisdiction, the legislative body may authorize
          payment of all, or such portion as it may elect, of the premiums, dues, or other
          charges for health and welfare benefits of officers, employees, retired employees,
          former elective members specified in subdivision (b) of Section 53201, and retired
          members of the legislative body subject to its jurisdiction."
      3
   The reference to "health and welfare benefits" in Government Code section 53201 includes
medical benefit plans. (Gov. Code, § 53200, subd. (d).)
      4
    Current members are included in Government Code section 53201, subdivision (a), either by
virtue of its reference to "officers" or "employees." (Gov. Code, § 53200, subd. (e).)
  5
   The nature of a "retired" member, as distinguished from a former elective member, was analyzed
in 62 Ops.Cal.Atty.Gen. 631, 633 (1979).

                                                   2.                                             90-932
                 In our view, the personnel commission is not such a public agency within the purview
of the statutes under consideration. Of course, the words "public agency" have been used in various
statutes with different connotations. (See Gov. Code, §§ 1150, 3501, 4401, 6500, 20009-20009.12,
22009, 31204, 31478, 31895, 51291, 53050; 44 Ops.Cal.Atty.Gen. 98, 101 (1964).) Generally
speaking, a public agency is a department or agency of government having official status (see
Black's Law Dict. (6th ed. 1990) p. 1227), and which, for purposes of the statute in question, is
governed by its own legislative body.

                  As previously pointed out, a "public agency" for purposes of this statutory scheme
is expressly defined to include "a . . . school district . . . or other public agency . . . ." (Gov. Code,
§ 53200, subd. (a).) We believe that the express inclusion of a school district in the definition of
"local agency" clearly excludes a subordinate body of that agency. The personnel commission of
a school district is a subdivision of the district as, for example, was the vocational skills center in
Hovd v. Hayward Unified School District (1977) 74 Cal. App. 3d 470. Generally, a public agency
has only one legislative body -- in this instance, the governing board of the school district is the
district's legislative body. In this regard, we note that the definition of the term "governing board"
in section 78 of the Education Code does not include the legislative body of a personnel commission.

                Furthermore, the powers granted to a personnel commission, considered in relation
to those granted the governing board of a school district, are not consistent with the exercise of
authority under the statutes in question. A personnel commission is authorized to: (1) prepare an
annual budget for its own operation, including amounts for the orientation, training, and
development of its staff, subject to approval of the county superintendent of schools (§§ 45253,
45255), (2) appoint and supervise the activities of its staff (§ 45264), (3) classify all nonexempt
employees and positions within the jurisdiction of the district governing board or of the commission
(§ 45256), and (4) prescribe, amend, and interpret such rules as may be necessary to insure the
efficiency of the service (§ 45260).

               On the other hand, it is the district board that is vested with the power to (1) prescribe
the duties to be performed by all persons in the classified service except those assigned to the
commission (§ 45109; cf., 54 Ops.Cal.Atty.Gen. 77, 81 (1971)), (2) prescribe and order paid the
compensation of classified employees (§§ 45267; 45268; cf., 54 Ops.Cal.Atty.Gen., supra, 78), (3)
employ, pay, and otherwise control the services of such employees (§ 45241; California School
Employees Assn. v. Personnel Commission (1970) 3 Cal. 3d 139, 142), and (4) suspend or dismiss
such employees (§ 45304; California School Employees Assn. v. Personnel Commission, supra).

                Hence, a personnel commission has no power with respect to the salaries and other
forms of compensation of district employees, including those assigned to the commission.
Moreover, it is the governing board and not the commission that is authorized to set the
remuneration of the members of the personnel commission. (§§ 45250, 45251.) We do not ascribe
to the Legislature an intent to confer upon more than one legislative body the same powers
respecting the same subject matter. Consequently, the personnel commission of a school district is
neither a "local agency" nor the "legislative body" of a local agency for purposes of Government
Code section 53201. These terms refer to the school district and its board of trustees in granting
the authority in question.

              It is concluded that a personnel commission is not authorized to provide a group
medical benefits plan for its former members.


                                              *****



                                                   3.                                             90-932